—Judgment unanimously affirmed. Memorandum: Upon our review of the record, we conclude that the evidence is legally sufficient to support defendant’s conviction of all charges and that the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The jury could properly find that defendant’s use of marihuana earlier in the day had caused the accident by impairing defendant’s ability to drive, and that defendant, an inexperienced, unlicensed driver, failed to perceive the substantial risk that he would lose control of his vehicle on a wet, winding road and cross into an oncoming traffic lane. Thus, the jury could properly find that defendant was criminally negligent (Penal Law §§ 125.10, 15.05 [4]) in operating a motor vehicle while so impaired (see, People v Daley, 54 AD2d 1007, 1008) and was guilty of vehicular manslaughter in the second degree (Penal Law § 125.12). (Appeal from Judgment of Wayne County Court, Strobridge, J.— Vehicular Manslaughter, 2nd Degree.) Present—Pine, J. P., Lawton, Wesley, Callahan and Doerr, JJ.